DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 17, 84, and 182 have been canceled.  Claims 1, 67, 85, 88, 142, 144, 180 and 183 have been amended. Claims 1, 5-7, 12, 14, 15, 18, 20, 21, 67, 71-73, 78, 80, 81, 85, 86, 88-98, 102, 103, 128, 131-152, 154-181 and 183-186 are pending and under consideration.

The rejection of claims 180 and 181 under 35 U.S.C. 102(a)(1) as being anticipated by Boon-Falleur et al (WO 00/50589) is withdrawn in light of applicant’s amendment of claim 180.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 86 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 86 recites the limitation that the GM-CSF is expressed by the modified human cancer cell, however this fails to further limit claim  85 which requires that the GM-CSF is expressed by “a” modified cell.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the recitation of “a” modified cell in claim 85 is the same modified cell as in claim 67.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 5, 6, 12, 14, 18, 20, 21, 67, 71, 72, 78, 80, 85, 86, 88-98, 102, 103, 158, 159, and 164-167 are rejected under 35 U.S.C. 103 as being unpatentable over Podack (WO2010/045573, cited in the prior action) in view of Yamazaki et al (Cancer Research, 1999, Vol. 59, pp. 4642-4650, cited in the prior action), Marsh et al (Tissue Antigens, 2005, Vol.  65, pp. 301-369, cited in the prior action), Srivastava et al (International Journal of Cancer, 2010, vol. 127, pp. 2612-2621, cited in the prior action), Wiseman and Kharazi (The Breast Journal, 2006, Vol. 12, pp. 475-480, reference of the IDS submitted 4/30/2019)  and Wiseman and Kharazi (The Open Breast Cancer Journal, 2010, Vol. 2, pp. 4-11, reference of the IDS submitted 4/30/2019).
Claim 1 is drawn in part to a modified human cancer cell comprising (a) a recombinant polynucleotide encoding an allele of a HLA class II gene; (b) a recombinant polynucleotide encoding HLA-A*0101 or HLA-A*0201 and (c) a recombinant polynucleotide encoding GM-CSF.  Claim 164 requires that the modified human cancer cell of claim 1 is derived from a cancer cell obtained from a tumor biopsy.  Claim 165 species that the cancer cell of claim 164 is a lung cancer cell or a breast cancer cell.
Claim 5 requires that the recombinant polynucleotides of the cell of claim 1 are present on a vector in the cell.
Claim 12 specifies in part, that the HLA class II gene of claim 1 is selected from a group including HLA-DR.
Claim 14 requires that the HLA-DR gene of the modified cancer cell of claim 12 is selected from a group including HLA-DRB1. 
Claim 18 embodies the modified human cancer cell of claim 1, further comprising a recombinant polynucleotide encoding IFN-alpha.
Claim 20 specifies that the modified human cancer cell is derived from a human cancer cell line.  Claim 158 specifies, in part, that the human cancer cell line of claim 20 is a lung cancer cell line or a breast cancer cell line.  
Claim 67 is drawn in part to a composition comprising a modified human cancer cell comprising (a) a recombinant polynucleotide encoding an allele of a HLA class II gene and (b) a recombinant polynucleotide encoding HLA-A*0101 or HLA-A*0201, wherein the composition further comprises GM-CSF.  Claim 78 specifies that the HLA-II gene is, in part, a HLA-DR gene.
Claim 71 specifies that one or more of the recombinant polynucleotides of the composition of claim 67 is present on a vector in the cell. 
Claim 166 requires that the modified human cancer cell of claim 67 is derived from a tumor biopsy.  Claim 167 specifies that the cancer cell of claim 166 is a lung cancer cell or a breast cancer cell..
 Claim 80 requires that the HLA-DR gene of composition of claim 78 is selected from a group including HLA-DRB1.   Claims 85 and 86 require that the GM-CSF is encoded  by a recombinant nucleotide and expressed  by the modified cancer cell.   Claim 88 specifies that the GM-CSF is present in soluble form in the composition of claim 67.  Claim 89 specifies that the composition further comprises IFN-alpha.  Claim 90 requires that the IFN-alpha is expressed by the modified human cancer cell of claim 89.  Claim 91 specifies that the IFN-alpha is present in soluble form.  Claim 92 requires that the modified human cancer cell is derived from a human cancer cell line.  Claim 93 specifies, in part, that the cell line is SV-BR-1.  Claim 159 specifies that the human cancer cell line is a breast or lung cancer cell line in the composition of claim 20.
Claim 94 is drawn to a pharmaceutical composition comprising the composition of claim 67 and a pharmaceutically acceptable carrier
Claim 95 is drawn to a method of treating cancer comprising  administration to a subject of a therapeutically effective amount of the pharmaceutical composition of claim 94. Claim 96 requires that the method of claim 95 further comprises a therapy selected from chemotherapy, immunotherapy, radiotherapy, hormone therapy, a differentiated agent, a small molecule drug or a combination thereof.  Claim 97 specifies that the immunotherapy  is a monoclonal antibody or a small-molecule drug.  Claim 98 specifies that the chemotherapy comprises alkylating agent, anti-metabolite, anti-tumor antibiotic, a topoisomerase inhibits, a mitotic inhibitor, a corticosteroid or a combination thereof.   Claim 102 requires that the administration of claim 95 is by injection.  Claim 103 requires that the injection of clam 102 is intradermal or intralymphatic injection. 
Claim 142 is drawn to a modified human cancer cell comprising (a) a recombinant polynucleotide encoding an allele of a HLA class II gene and (b) a recombinant polynucleotide encoding the HLA-A*0301 allele.  Claim 178 requires that the one or more polynucleotides  is present on a vector in the cell.
Podack teaches a method of treating patients with lung cancer comprising the admisntration of allogenic lung cancer cell lines expressing a recombinant polynucleotide encoding HLA-A1, HLA-A2 or HLA-A3 (paragraph [0006] and [0025]).  Podack teaches that compositions of cells according to the invention are optionally formulated in a pharmaceutically acceptable vehicle with any of the well-known pharmaceutically acceptable carriers, including diluents and excipients (paragraph [0027]) which meets the limitations of claim 94.
 Podack teaches intracutaneous injections of the modified allogenic cells, and that patients who were HLA-A1 or A2 positive received the corresponding  HLA-matched vaccine (paragraph [0067]) which meets the limitations of claims 102 and 103.
Podack teaches the exemplary cancer cell line of AD 100 (paragraph [0042]).  Podack teaches teach that the AD100 cell lines was established from a biopsy of a lung cancer patient (paragraph [0065]) which meets the limitations of claims 166 and 167.   Podack teaches that the AD100 cell line was transfected with a plasmid encoding the HLA vector (paragraph [0066]) which meets the limitations of claim 5.  
Podack teaches  a variety of cell lines that can be used for the modified cancer cell (paragraph [0042]) and that these and other nonimmunogenic tumors can similarly be used in the inventive methods (page 14, lines 7-9).
Podack teaches that the inventive therapy can be used with other well-known therapies (paragraph [0046]) which renders obvious claims 96-98 with respect to chemotherapies, radiotherapies, small molecule drugs, monoclonal antibodies, alkylating agents which are well known to one of skill in the art.
Podack does not teach a modified cancer cell line comprising the recombinant polynucleotide encoding HLA-A-0101 or HLA-A-2001, the recombinant polynucleotide encoding HLA class II and the recombinant polynucleotide encoding GM-CSF.  Podack does not teach the SV-BR-1 breast cancer cell line. 
Marsh teaches the various HLA-A1 and HLA-A2 alleles having “A1” or “A2” specificity (pages 308-310)
Yamazaki et al teach SCLC cell lines  recombinantly expressing HLA-A*0101 or HLA-A*0201 (pages 4642-4643, bridging paragraph).  Yamazaki et al teach that the response of purified human CD8 T cells to transfected SCLC cell lines matched at one MHC I locus demonstrates the presence of shared HLA-A1 and HLA-A2 restricted antigens  (page 4648, second column, lines 5-6).  Thus, it would be prima facie obvious prior to the effective filing date to use the polynucleotide encoding HLA-A*0101 or HLA-A*2001 as the HLA-A1 or HLA-A2 in the method of Podack.  One of skill in the art would understand that patient T cells in a HLA-A1 or HLA-A2 patient recognizing a lung cancer antigen presented in the specific context of HLA-A*0101 or HLA-A*2001, respectively, would also recognize the shared lung cancer antigens displayed by the particular HLA-A1 or HLA-A2 alleles or the patient. 
Srivastava et al teach that vaccines which  activate tumor-reactive CD4 T cells facilitate the activation of CD8+ T cells and generate ling-term immunological memory (page 2612, second column, lines 6-8).  Srivastava et al teach that such vaccines may be useful in the treatment of both metastatic NSCLC as well as adjuvant therapy genetically modified tumor cells that present novel MHC II restricted tumor peptides (page 2612, second column, lines  9-11).  Srivastava et al teach lung cancer cells expressing HLA class I are transfected with MHC class II genes (lines 13-17).  Srivastava et al teach that the MHC II transfected lung cancer vaccines present novel peptides from the peptides presented by professional APC because the transfected tumor cells lack the MHC II associated invariant chain (page 2612, second column, lines 18-22).  Srivastava et al teach a vector comprising a polynucleotide encoding HLA-DRB1*1501 was used to stably transfect various lung cancer cell lines  (page 2613, paragraph under the heading “DNA constructs and nucleofection transfection”).
It would have been prima facie obvious prior to the effective filing date to combine the recombinant polynucleotide encoding the HLA class II genes, HLA-DRB1*1501, with the recombinant polynucleotides encoding HLA-A1 and HLA-A2 to make a modified lung cancer cells in the method of Podack.  One of skill in the art would have been motivated to do so by the teachings of Srivastava et al on the advantages of vaccines comprising lung cancer cells expressing HLA type II for the activation of CD4 T cells that will facilitate the activity of the CD8 T cells activated by the HLA-A1 or HLA-A2 potion of the modified lung cancer cells, and the further advantage of presenting novel lung cancer antigens not presented by the APC of the patients due to lack of the invariant chain of the MHC II.  One of skill in the art would understand that the cancer patient would not be tolerized to the novel antigens and that the immune response to said antigens would be more effective.
Regarding the requirement for a polynucleotide encoding GM-CSF in the instant amended claims, a modified breast cancer cell line and the SV-BR-1 cell line in claims 21 and 93, the requirement for a recombinant polynucleotide encoding INF-alpha in claims 18, 91, and 89, in part, or the presence of soluble INF-alpha in the composition of claim 67, Wiseman and Kharazi (2006) teach a whole cell breast cancer vaccine wherein cells from the SV-BR-1 cell line are modified to release GM-CSF (Sargramostin)(title).   Wiseman and Kharazi (2006) teach  that SV-BR-1 cells were transfected with a plasmid containing an ORF for human GM-CSF (page 478, lines 1-3 under “Cell Transfection …”) which meets the requirements of claims 5 and 71.  Wiseman and Kharazi (2006) teach that a stable transfected cell line was obtained (page 478, lines 4-6 under “Cell Transfection …”) which meets the requirements of integration into the genome of the cell in claims 6 and 72.  Wiseman and Kharazi (2006) teach that IFN-alpha was injected into the inoculation site on days 2 and 4 after vaccine injection and that the combination of IFN-alpha and GM-CSF has been shown to induce differentiation of dendritic cells, IFN-alpha is recognized to be a powerful vaccine adjuvant (page 475, first column, lines 7-13).   Wiseman and Kharazi (2006) teach that the administered vaccine  caused a clinical regression of metastatic lesion in a human patient (abstract).  Wiseman and Kharazi (2006) teach that the GM-CSF has a direct effect on tumor growth, effectively activates dendritic cell recruitment and maturation  and efficiently improved vaccine effects in animal models (page 479, lines 1-7 of the 3rd paragraph under “Discussion”).
Wiseman and Kharazi (2010) teach that GM-CSF can be supplied subcutaneously in soluble form with the SV-BR-1 cell vaccine (abstract). 
It would have been prima facie obvious prior to the effective filing date to modify the recombinant lung cancer cells of Podack by transfection with a polynucleotide encoding GM-CSF, or to use the SV-BR-1-GM-CSF cell to make a modified cell of Podack, or to supply soluble GM-CSF to the vaccine of Podack (page 5, first column, lines 6-10).  One of skill in the art would have been motivated to do so by the teachings of Wiseman and Kharazi that the SV-BR-1-GM-CSF cell line caused a clinical regression of metastatic lesion in a human patient.  One of skill in the art would also be motivated to provide GM-CSF in soluble form with the vaccine of Podack.  One of skill in the art would have been motivated to do so by the teachings of Wiseman and Kharazi (2010) regarding the combination of the SV-BR-1 cell line with soluble GM-CSF immediately before vaccine administration and for 8 days following vaccine administration  for the purpose of up-regulating antigen presenting cells.
It would also have been obvious to inject INF-alpha into the inoculation site or to provide the vaccine of Podack modified by transfection with a polynucleotide encoding IFN-alpha in addition to GM-CSF.  One of skill in the art would have been motivated to do so by the teachings of Wiseman and Kharazi (2006) on the modified SV-BR-1-GM-CSF vaccine wherein SV-BR-1 cells are stably transfected with the vector encoding GM-CSF and soluble IFN-alpha is used as a further adjuvant at the vaccine site.  
Wiseman and Kharazi (2010) provide evidence that the SV-BR-1 cell line was established from a chest wall lesion of a woman with metastatic breast cancer (page 4, second column, lines 2-4 of the bottom paragraph).  Thus, the SV-BR-1-GM-CSF cell line of Wiseman and Kharazi (2006) when subjected to the method of Podack meets the limitations of claims 20, and 92 for derivation from a human cancer cell line.  

Claims 1, 5-7, 12, 14, 18, 20, 21, 67, 71-73, 78, 80, 85, 86, 88-98, 102, 103, 158, 159, and 164-167  are rejected under 35 U.S.C. 103 as being unpatentable over Podack, Yamazaki et al, Marsh et al , Srivastava et al, Wiseman and Kharazi (2006) and Wiseman and Kharazi (2010) as applied to claims 1, 5, 6, 12, 14, 18, 20, 21, 67, 71, 72, 78, 80, 85, 86, 88-98, 102, 103, 158, 159, and 164-167  above, and further in view of Cheng and Roffler (Medicinal Research Reviews, 2008, Vol. 28, pp. 24-44, cited in the prior action).
Claims 7  and 73 embody the human cancer cell of claims 1  and 67, respectively, further comprising a B2M gene.  
Cheng and Roffler teach that fusion of B2M to MHC class I or II provide enhanced expression of  surface MHC I or II that can engage the T cell receptor (pages 24-25, bridging paragraph).
It would have been prima facie obvious prior to the effective filing date to fuse the polynucleotide encoding B2M to the HLA-A1, HLA-A2 or HLA-DR to provide an enhanced level of surface expression of the HLA.  One of skill in the art would have been motivated to do so by the teachings of Cheng and Roffler.  One of skill in the art would understand that a higher level of HLA expression would provide a higher level of peptide presentation to T cells in a patient and the generation of a stronger immune response.

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn in light of applicant’s amendments.

Allowable Subject Matter
Claims 15, and 81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 128, 131-142, 144-152, 154-157, 160-163, 168-181, 183-186 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643